DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/16/2022 did not include any claim amendments.  Applicants’ arguments are persuasive in overcoming the 35 USC 103 rejections over Liston in view of Antzutkin and Liston in view of Antzutkin further in view of Locsis from the office action mailed 11/18/2021; therefore these rejections are withdrawn.  Also, applicants filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 11/18/2021; therefore this rejection is withdrawn.  For the reasons stated below claims 1-3, 7-13, 16-18 and 21-28 are allowed.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2022 were filed after the mailing date of the non-final office action on 11/18/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claims Allowed
The following is an examiner’s statement of reasons for allowance:  as evidenced by the prior art references of record, it is well known in the art to use borate compounds in lubricant compositions including those using the anions recited in claims 1 and 26.  The references of record, specifically, Antzutkin discloses the cations and specific anions that are similar to those claimed, however, they are not done so to create a tetrahedral structure that is claimed.  For this reason claims 1-3, 7-13, 16-18 and 21-28 are allowed.        

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771